            Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 1 of 29



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 WALTER RICE, Individually and on Behalf )
 of All Others Similarly Situated,       )
                                         )
                       Plaintiff,        )
                                         )             Case No. 1:19-cv-09219
         v.                              )
                                         )             CLASS ACTION COMPLAINT FOR
 PRESIDIO, INC., ROBERT CAGNAZZI, )                    VIOLATIONS OF SECTIONS 14(a) AND
 PANKAJ S. PATEL, TODD H. SIEGEL, )                    20(a) OF THE SECURITIES EXCHANGE
 MATTHEW H. NORD, CHRISTOPHER )                        ACT OF 1934
 EDSON, MICHAEL REISS, STEVEN J. )
 LERNER, SALIM HIRJI, and HEATHER )                    JURY TRIAL DEMANDED
 BERGER,                                 )
                                         )
                       Defendants.       )
                                         )
                                         )
                                         )

       Plaintiff Walter Rice (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.      This action is brought as a class action by Plaintiff on behalf of himself and the

other public holders of the common stock of Presidio, Inc. (“Presidio” or the “Company”) against

the Company and the members of the Company’s board of directors (collectively, the “Board” or

“Individual Defendants,” and, together with Presidio, the “Defendants”) for their violations of

Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78n(a), 78t(a), SEC Rule 14a-9, 17 C.F.R. 240.14a-9, and Regulation G, 17 C.F.R. § 244.100,

in connection with the proposed merger (the “Proposed Transaction”) between Presidio and BC

Partners Advisors L.P. (“BC Partners”).

       2.      On August 14, 2019, the Board caused the Company to enter into an agreement and

plan of merger (“Merger Agreement”), pursuant to which the Company’s shareholders stand to



                                                 -1-
            Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 2 of 29



receive $16.00 in cash for each share of Presidio stock they own. On September 25, 2019, the

Company entered into an amendment to the Merger Agreement increasing the consideration to

$16.60 in cash for each share of Presidio stock owned. (the “Merger Consideration”).

       3.      On September 10, 2019, in order to convince Presidio shareholders to vote in favor

of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading Form PREM14A Preliminary Proxy Statement (the “Proxy”) with the Securities and

Exchange Commission (“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

The materially incomplete and misleading Proxy violates both Regulation G (17 C.F.R. § 244.100)

and SEC Rule 14a-9 (17 C.F.R. 240.14a-9), each of which constitutes a violation of Section 14(a)

and 20(a) of the Exchange Act.

       4.      While touting the fairness of the Merger Consideration to the Company’s

shareholders in the Proxy, Defendants have failed to disclose certain material information that is

necessary for shareholders to properly assess the fairness of the Proposed Transaction, thereby

violating SEC rules and regulations and rendering certain statements in the Proxy materially

incomplete and misleading.

       5.      In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the financial projections for the Company that were prepared by the Company and

relied on by Defendants in recommending that Presidio shareholders vote in favor of the Proposed

Transaction; and (ii) the summary of certain valuation analyses conducted by Presidio financial

advisor, LionTree Advisors LLC (“LionTree”) in support of its opinion that the Merger

Consideration is fair to shareholders on which the Board relied.




                                               -2-
             Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 3 of 29



        6.          It is imperative that the material information that has been omitted from the Proxy

is disclosed prior to the forthcoming vote to allow the Company’s shareholders to make an

informed decision regarding the Proposed Transaction.

        7.          For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’

violation of: (i) Regulation G (17 C.F.R. § 244.100); and (ii) Rule 14a-9 (17 C.F.R. 240.14a-9).

Plaintiff seeks to enjoin Defendants from holding the shareholder vote on the Proposed Transaction

and taking any steps to consummate the Proposed Transaction unless, and until, the material

information discussed below is disclosed to Presidio shareholders sufficiently in advance of the

vote on the Proposed Transaction or, in the event the Proposed Transaction is consummated, to

recover damages resulting from Defendants’ violations of the Exchange Act.

                                     JURISDICTION AND VENUE

        8.          This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act.

        9.          Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        10.         Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Presidio maintains its principal executive offices

in this District.




                                                     -3-
           Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 4 of 29



                                               PARTIES

         11.      Plaintiff is, and at all relevant times has been, a holder of Presidio common stock.

         12.      Defendant Presidio is incorporated in Delaware and maintains its principal

executive offices at One Penn Plaza, Suite 2832, New York, NY 10119. The Company’s common

stock trades on the NASDAQ under the ticker symbol “PSDO.”

         13.      Individual Defendant Robert Cagnazzi is Presidio’s President, Chief Executive

Officer and Chairman and has been a director of Presidio since February 2012.

         14.      Individual Defendant Pankaj S. Patel has been a director of Presidio since May

2016.

         15.      Individual Defendant Todd H. Siegel has been a director of Presidio at all relevant

times.

         16.      Individual Defendant Matthew H. Nord has been a director of Presidio at all

relevant times.

         17.      Individual Defendant Christopher Edson has been a director of Presidio at all

relevant times.

         18.      Individual Defendant Michael Reiss has been a director of Presidio since November

2017.

         19.      Individual Defendant Steven J. Lerner has been a director of Presidio since

February 2017.

         20.      Individual Defendant Salim Hirji has been a director of Presidio since February

2017.

         21.      Individual Defendant Heather Berger has been a director of Presidio since

November 2017.




                                                  -4-
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 5 of 29



       22.     The Individual Defendants referred to in paragraphs 13-21 are collectively referred

to herein as the “Individual Defendants” and/or the “Board.”

                              CLASS ACTION ALLEGATIONS

       23.     Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

and the other public shareholders of Presidio (the “Class”).        Excluded from the Class are

Defendants herein and any person, firm, trust, corporation, or other entity related to or affiliated

with any Defendant.

       24.     This action is properly maintainable as a class action because:

               a.      The Class is so numerous that joinder of all members is impracticable. As

       of September 9, 2019, there were approximately 84,000,000 shares of Presidio common

       stock outstanding, held by hundreds of individuals and entities scattered throughout the

       country. The actual number of public shareholders of Presidio will be ascertained through

       discovery;

               b.      There are questions of law and fact that are common to the Class that

       predominate over any questions affecting only individual members, including the

       following:

                       i)     whether Defendants disclosed material information that includes

                              non-GAAP financial measures without providing a reconciliation of

                              the same non-GAAP financial measures to their most directly

                              comparable GAAP equivalent in violation of Section 14(a) of the

                              Exchange Act;




                                                -5-
   Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 6 of 29



                ii)       whether Defendants have misrepresented or omitted material

                          information concerning the Proposed Transaction in the Proxy in

                          violation of Section 14(a) of the Exchange Act;

                iii)      whether the Individual Defendants have violated Section 20(a) of

                          the Exchange Act; and

                iv)       whether Plaintiff and other members of the Class will suffer

                          irreparable harm if compelled to vote their shares regarding the

                          Proposed Transaction based on the materially incomplete and

                          misleading Proxy.

        c.      Plaintiff is an adequate representative of the Class, has retained competent

counsel experienced in litigation of this nature, and will fairly and adequately protect the

interests of the Class;

        d.      Plaintiff’s claims are typical of the claims of the other members of the Class

and Plaintiff does not have any interests adverse to the Class;

        e.      The prosecution of separate actions by individual members of the Class

would create a risk of inconsistent or varying adjudications with respect to individual

members of the Class, which would establish incompatible standards of conduct for the

party opposing the Class;

        f.      Defendants have acted on grounds generally applicable to the Class with

respect to the matters complained of herein, thereby making appropriate the relief sought

herein with respect to the Class as a whole; and

        g.      A class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.




                                          -6-
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 7 of 29



                              SUBSTANTIVE ALLEGATIONS

I.     The Proposed Transaction

       25.    Presidio is a provider of information technology solutions that delivers its services

through a full life-cycle model of professional, managed and support services including strategy,

consulting, implementation and design. The Company helps its clients to harness technology

advances, simplify information technology complexity and optimize their environments today

while enabling future applications, user experiences and revenue models.

       26.    On August 14, 2019, Presidio and BC Partners issued a joint press release

announcing the Proposed Transaction, which states in pertinent part:

       NEW YORK, Aug 14, 2019 (GLOBE NEWSWIRE via COMTEX) -- NEW
       YORK, Aug. 14, 2019 (GLOBE NEWSWIRE) -- Presidio, Inc. PSDO, -1.07%
       (together with its subsidiaries, "Presidio" or the "Company"), a leading North
       American IT solutions provider delivering Digital Infrastructure, Cloud and
       Security solutions to create agile, secure infrastructure platforms for commercial
       and public sector customers, today announced it has entered into a definitive
       agreement to be acquired by funds advised by BC Partners, a leading international
       investment firm, in an all-cash transaction valued at approximately $2.1 billion,
       including Presidio's net debt.

       Under the terms of the agreement, Presidio stockholders will receive $16.00 in cash
       for each share of Presidio common stock they own. The purchase price represents
       a premium of 21.3% over Presidio's closing stock price of $13.19 on August 13,
       2019, and a premium of 18.3% over the Company's 60-day volume-weighted
       average share price leading up to this announcement. The Presidio Board of
       Directors unanimously approved the agreement with BC Partners and recommends
       that Presidio stockholders vote in favor of the transaction.

       "We believe this transaction will provide immediate and substantial value to
       Presidio stockholders, while providing us with a partner that can add strategic and
       operational expertise to our business, with a focus on executing our long-term
       strategy," commented Bob Cagnazzi, Chief Executive Officer of Presidio.

       "Over the last several years, Presidio has become the leader in designing,
       developing, deploying and managing agile secure IT infrastructures that drive real
       business value for thousands of commercial and public sector entities across the
       United States," said Fahim Ahmed, lead deal Partner of BC Partners. "We look
       forward to supporting the Company in its next phase of growth."



                                              -7-
   Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 8 of 29




"Presidio fits squarely with our key investment priorities. Its markets benefit from
secular growth, as IT systems and networks have become increasingly complex. It
is well positioned as a leader in a fragmented industry, offering scope for further
expansion. We're excited to partner with Bob and his team to support the future
growth of the business," said Raymond Svider, Partner and Chairman of BC
Partners.

TRANSACTION DETAILS

Closing of the transaction is subject to customary conditions, including approval by
the holders of a majority of the outstanding shares of Presidio common stock,
expiration or early termination of the applicable waiting period under the Hart-
Scott-Rodino Antitrust Improvements Act of 1976, and other required regulatory
approvals, including approval from CFIUS. AP VIII Aegis Holdings, L.P., an
affiliate of investment funds managed by affiliates of Apollo Global Management,
LLC, which owns approximately 42% of the outstanding shares of Presidio
common stock, has entered into a voting agreement with BC Partners, pursuant to
which it has agreed, among other things, to vote its shares of Presidio common
stock in favor of the merger, and against any competing transaction, so long as,
among other things, the Presidio board continues to recommend that Presidio
stockholders vote in favor of the merger.

Presidio expects to continue to pay its regular quarterly dividend of $0.04 per share,
during the pendency of the transaction.

The parties expect the transaction to close in the fourth quarter of 2019. Upon
completion of the transaction, Presidio will become a privately held company, and
its common stock will no longer be listed on the NASDAQ stock market.

Under the terms of the definitive merger agreement, Presidio's Board and advisors
may actively initiate, solicit and consider alternative acquisition proposals during a
40-day "go shop" period starting from the date of the definitive agreement. Presidio
will have the right to terminate the merger agreement to accept a superior proposal
subject to the terms and conditions of the merger agreement. There can be no
assurances that this process will result in a superior proposal, and Presidio does not
intend to disclose developments with respect to this solicitation process unless and
until Presidio's Board makes a determination requiring further disclosure.

Fully committed debt financing for the transaction will be provided by Citi,
JPMorgan Chase Bank, N.A. and RBC Capital Markets.

LionTree Advisors is acting as financial advisor to Presidio, and Wachtell, Lipton,
Rosen & Katz is acting as its legal counsel. Citi, J.P. Morgan Securities LLC and
RBC Capital Markets are acting as financial advisors and Kirkland & Ellis LLP is
acting as legal counsel to BC Partners.



                                        -8-
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 9 of 29




       ABOUT PRESIDIO

       Presidio is a leading North American IT solutions provider focused on Digital
       Infrastructure, Cloud and Security solutions to create agile, secure infrastructure
       platforms for commercial and public sector customers. We deliver this technology
       expertise through a full life cycle model of professional, managed, and support
       services including strategy, consulting, implementation and design. By taking the
       time to deeply understand how our clients define success, we help them harness
       technology advances, simplify IT complexity and optimize their environments
       today while enabling future applications, user experiences, and revenue models. As
       of June 30, 2018, we serve approximately 8,000 middle-market, large, and
       government organizations across a diverse range of industries. Approximately
       2,900 Presidio professionals, including more than 1,600 technical engineers, are
       based in 60+ offices across the United States in a unique, local delivery model
       combined with the national scale of a $2.8 billion dollar industry leader. We are
       passionate about driving results for our clients and delivering the highest quality of
       service in the industry.

       ABOUT BC PARTNERS

       BC Partners is a leading international investment firm with over EUR22 billion of
       assets under management in private equity, private credit and real estate.
       Established in 1986, BC Partners has played an active role in developing the
       European buy-out market for three decades. Today, BC Partners executives operate
       across markets as an integrated team through the firm's offices in North America
       and Europe. Since inception, BC Partners Private Equity has completed 111 private
       equity investments in companies with a total enterprise value of EUR135 billion
       and is currently investing its tenth private equity fund. For more information, please
       visit www.bcpartners.com.


       27.    Presidio is well-positioned for financial growth and the Merger Consideration fails

to adequately compensate the Company’s shareholders. It is imperative that Defendants disclose

the material information they have omitted from the Proxy, discussed in detail below, so that the

Company’s shareholders can properly assess the fairness of the Merger Consideration for

themselves and make an informed decision concerning whether or not to vote in favor of the

Proposed Transaction.




                                               -9-
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 10 of 29



        28.     If the false and/or misleading Proxy is not remedied and the Proposed Transaction

is consummated, Defendants will directly and proximately have caused damages and actual

economic loss (i.e. the difference between the value to be received as a result of the Proposed

Transaction and the true value of their shares prior to the merger), in an amount to be determined

at trial, to Plaintiff and the Class.

II.     The Materially Incomplete and Misleading Proxy

        29.     On September 10, 2019, Defendants caused the Proxy to be filed with the SEC in

connection with the Proposed Transaction. The Proxy solicits the Company’s shareholders to vote

in favor of the Proposed Transaction. Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

and/or omits material information that is necessary for the Company’s shareholders to make an

informed decision concerning whether to vote in favor of the Proposed Transaction, in violation

of Sections 14(a) and 20(a) of the Exchange Act.

        The Materially Misleading Sales Process

        30.     The Background of the Merger section briefly describes the period of roughly one

month between the introduction between BC Partners and Presidio, and the signing of the Merger

Agreement. Proxy 26-30. The Proxy discloses that on August 5, 2019, the Board authorized

Defendant Cagnazzi to discuss post-closing compensation arrangements with BC Partners. Id. at

29. The Proxy fails to disclose the communications regarding the Company’s officers’ and

directors’ future employment in the combined company. This information must be disclosed as it

is necessary for the shareholders to understand the potential conflicts of interest between the

Company’s officers and directors who were negotiating the transaction.




                                              - 10 -
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 11 of 29



       The Materiality of Financial Projections

       31.     A company’s financial forecasts are material information a board relies on to

determine whether to approve a merger transaction and recommend that shareholders vote to

approve the transaction. Here, the Proxy discloses that “[i]n connection with the Company’s

annual budgeting process, the Company’s management prepared certain internal financial

projections regarding the Company’s future operations for fiscal years 2020 through 2023 . . . .

Subsequently, in connection with the Merger, the Company’s management prepared and provided

to the Presidio Board, in connection with its evaluation of the Merger, and to LionTree, its financial

advisor, in connection with its financial analyses . . . certain nonpublic, internal financial

projections regarding the Company’s future operations for fiscal years 2020 through 2024. . . .”

Proxy 41-42.

       32.     When soliciting proxies from shareholders, a company must furnish the

information found in Schedule 14A (codified as 17 C.F.R. § 240.14a-101). Item 14 of Schedule

14A sets forth the information a company must disclose when soliciting proxies regarding mergers

and acquisitions. In regard to financial information, companies are required to disclose “financial

information required by Article 11 of Regulation S-X[,]” which includes Item 10 of Regulation S-

K. See Item 14(7)(b)(11) of 17 C.F.R. § 240.14a-101.

       33.     Under Item 10 of Regulation S-K, companies are encouraged to disclose

“management’s projections of future economic performance that have a reasonable basis and are

presented in an appropriate format.” 17 C.F.R. § 229.10(b). Although the SEC recognizes the

usefulness of disclosing projected financial metrics, the SEC cautions companies to “take care to

assure that the choice of items projected is not susceptible of misleading inferences through

selective projection of only favorable items.” 17 C.F.R. § 229.10(b)(2).




                                                - 11 -
         Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 12 of 29



       34.     In order to facilitate investor understanding of the Company’s financial projections,

the SEC provides companies with certain factors “to be considered in formulating and disclosing

such projections[,]” including:

       (i) When management chooses to include its projections in a Commission filing,
       the disclosures accompanying the projections should facilitate investor
       understanding of the basis for and limitations of projections. In this regard investors
       should be cautioned against attributing undue certainty to management’s
       assessment, and the Commission believes that investors would be aided by a
       statement indicating management’s intention regarding the furnishing of updated
       projections. The Commission also believes that investor understanding would be
       enhanced by disclosure of the assumptions which in management’s opinion are
       most significant to the projections or are the key factors upon which the financial
       results of the enterprise depend and encourages disclosure of assumptions in a
       manner that will provide a framework for analysis of the projection.

       (ii) Management also should consider whether disclosure of the accuracy or
       inaccuracy of previous projections would provide investors with important insights
       into the limitations of projections. In this regard, consideration should be given to
       presenting the projections in a format that will facilitate subsequent analysis of the
       reasons for differences between actual and forecast results. An important benefit
       may arise from the systematic analysis of variances between projected and actual
       results on a continuing basis, since such disclosure may highlight for investors the
       most significant risk and profit-sensitive areas in a business operation.

17 C.F.R. § 229.10(b)(3) (emphasis added).

       35.     Here, Presidio shareholders would clearly find complete and non-misleading

financial projections material in deciding how to vote, considering that in making its

recommendation that shareholders vote in favor of the Proposed Transaction, the Board

specifically relied on the financial forecasts in forming the belief that “the [$16.00 per share]

[m]erger [c]onsideration represents the highest price per share of Common Stock that Parent was

willing to pay and that the terms of the Merger Agreement include the most favorable terms to the

Company, in the aggregate, to which Parent was willing to agree[.]” Proxy 31. Clearly, BC

Partners was willing to pay more than $16.00 per share and disclosure of complete and non-

misleading financial projections is necessary for shareholders to determine if the value of their

Presidio shares are still undervalued by the new Merger Consideration.




                                               - 12 -
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 13 of 29



       36.     As discussed further below, the non-GAAP financial projections here do not

provide Presidio shareholders with a materially complete understanding of the assumptions and

key factors considered in developing financial projections, which assumptions, factors and other

inputs the Board reviewed.

       The Financial Projections Relied on by the Board

       37.     The Proxy discloses that, “[i]n connection with the Company’s annual budgeting

process, the Company’s management prepared certain internal financial projections regarding the

Company’s future operations for fiscal years 2020 through 2023 . . . . Subsequently, in connection

with the Merger, the Company’s management prepared and provided to the Presidio Board, in

connection with its evaluation of the Merger, and to LionTree, its financial advisor, in connection

with its financial analyses . . . certain nonpublic, internal financial projections regarding the

Company’s future operations for fiscal years 2020 through 2024. . . .” Id. at 41-42.

       38.     The Proxy goes on to disclose, inter alia, forecasted values for projected non-

GAAP (Generally Accepted Accounting Principles) financial metrics for (1) 2019 through 2024

for Total Adjusted EBITDA, (2) 2019 through 2023 for Pro Forma Adjusted Net Income and

Adjusted Net Income, and (3) 2020 through 2024 for Unlevered Free Cash Flow, but fails to

provide (i) the line items used to calculate these non-GAAP metrics nor (ii) a reconciliation of

these non-GAAP projections to the most comparable GAAP measures. Id. at 43-44.

       39.     The Proxy defines Total Adjusted EBITDA as “net income (loss) plus (i) total

depreciation and amortization, (ii) interest and other (income) expense and (iii) income tax

expense (benefit), and further adjusted to eliminate noncash share-based compensation expense,

purchase accounting adjustments, transaction costs, other costs and earnings from disposed

business.” Id. at 44 n.1. Nevertheless, the Proxy fails to disclose the line items used to calculate




                                               - 13 -
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 14 of 29



Total Adjusted EBITDA, rendering the use of Total Adjusted EBITDA in the Proxy materially

false and/or misleading. Id. at 44.

       40.     The Proxy describes Pro Formal Adjusted Net Income as reflecting changes to the

Company’s Adjusted Net Income to “(i) show net after-tax interest savings associated with the

borrowing of incremental term loans used for the redemption of the Company’s senior notes in

January 2018, as if such transaction occurred on July 1, 2017, (ii) show lower after-tax interest

expense associated with the Company’s term loan repricing completed in January 2018 as if such

transaction occurred on July 1, 2017 and (iii) adjust results for the fiscal year ended June 30, 2019

for higher after-tax interest expense associated with incremental term loans in connection with the

repurchase of 10,750,000 shares from Aegis.” Id. at 43 n.3 The Proxy goes on to define Adjusted

Net Income as “net income (loss) adjusted to exclude (a) amortization of intangible assets,

(b) amortization of debt issuance costs, (c) losses recognized on the disposal of businesses,

(d) losses on extinguishment of debt, (e) noncash share-based compensation expense, (f) purchase

accounting adjustments, (g) transaction costs, (h) other costs, (i) earnings from disposed

businesses and (j) the income tax impact associated with the foregoing items to arrive at an

appropriate effective tax rate on Adjusted Net Income and adjusted for the impact of permanently

nondeductible expenses, the impact of tax-deductible goodwill and intangible assets resulting from

certain historical acquisitions and the impact of discrete tax items.” Id. at 43-44 n.3. Nevertheless,

the Proxy fails to disclose the line items used to calculate both Pro Forma Adjusted Net Income

and Adjusted Net Income, rendering the use of both Pro Forma Adjusted Net Income and Adjusted

Net Income in the Proxy materially false and/or misleading. Id. at 43.

       41.     The Proxy defines unlevered free cash flow (“UFCF”) as “Total Adjusted EBITDA,

less taxes . . . , less capital expenditures, less stock based compensation, less cloud related cash




                                                - 14 -
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 15 of 29



pre-payments and adjusted for changes in net working capital and certain other items . . . .” Id. at

44 n.4. Nevertheless, the Proxy fails to disclose the line items used to calculate UFCF, rendering

the use of UFCF in the Proxy materially false and/or misleading. Id. at 44.

       42.     Thus, the Proxy’s disclosure of these non-GAAP financial forecasts provides an

incomplete and materially misleading understanding of the Company’s future financial prospects

and the inputs and assumptions for which those prospects are based upon. It is clear that those

inputs and assumptions were in fact forecasted and utilized in calculating the non-GAAP measures

disclosed and relied on by the Board to recommend the Proposed Transaction in violation of

Section 14(a) of the Exchange Act.

       43.     The financial projections disclosed on page 43-44 of the Proxy violate Section 14(a)

of the Exchange Act because: (i) the use of such forecasted non-GAAP financial measures alone

violates SEC Regulation G as a result of Defendants’ failure to reconcile those non-GAAP

measures to their closest GAAP equivalent or otherwise disclose the specific financial assumptions

and inputs used to calculate the non-GAAP measures; and (ii) they violate SEC Regulation 14a-9

because they are materially misleading, as shareholders are unable to discern the veracity of the

financial projections.

       44.     As such, this information must be disclosed in order to cure the materially

misleading disclosures regarding both the financial projections developed by the Company as well

as the projections relied upon by the Company’s financial advisor.

       The Financial Projections Violate Regulation G

       45.     The SEC has acknowledged that potential “misleading inferences” are exacerbated




                                               - 15 -
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 16 of 29



when the disclosed information contains non-GAAP financial measures1 and adopted Regulation

G2 “to ensure that investors and others are not misled by the use of non-GAAP financial

measures.”3

        46.     Defendants must comply with Regulation G. More specifically, the company must

disclose the most directly comparable GAAP financial measure and a reconciliation (by schedule

or other clearly understandable method) of the differences between the non-GAAP financial

measure disclosed or released with the most comparable financial measure or measures calculated

and presented in accordance with GAAP. 17 C.F.R. § 244.100. This is because the SEC believes

“this reconciliation will help investors . . . to better evaluate the non-GAAP financial measures

. . . . [and] more accurately evaluate companies’ securities and, in turn, result in a more accurate

pricing of securities.”4

        47.     Moreover, the SEC has publicly stated that the use of non-GAAP financial

measures can be misleading.5 Former SEC Chairwoman Mary Jo White has stated that the frequent

use by publicly traded companies of unique company-specific non-GAAP financial measures (as

Presidio included in the Proxy here) implicates the centerpiece of the SEC’s disclosures regime:

        In too many cases, the non-GAAP information, which is meant to supplement the
        GAAP information, has become the key message to investors, crowding out and

1
        Non-GAAP financial measures are numerical measures of future financial performance
that exclude amounts or are adjusted to effectively exclude amounts that are included in the most
directly comparable GAAP measure. 17 C.F.R. § 244.101(a)(1).
2
        Item 10 of Regulations S-K and S-B were amended to reflect the requirements of
Regulation G.
3
        SEC, Final Rule: Conditions for Use of Non-GAAP Financial Measures (Jan. 22, 2003),
available at https://www.sec.gov/rules/final/33-8176.htm (“SEC, Final Rule”).
4
        SEC, Final Rule.
5
        See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial Regulation
(June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
measures-the-secs-evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping Companies
Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at http://www.nytimes.com
/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-into-profits.html?_r=0.


                                               - 16 -
         Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 17 of 29



       effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
       Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and
       I, along with other members of the staff, have spoken out frequently about our
       concerns to raise the awareness of boards, management and investors. And last
       month, the staff issued guidance addressing a number of troublesome practices
       which can make non-GAAP disclosures misleading: the lack of equal or greater
       prominence for GAAP measures; exclusion of normal, recurring cash operating
       expenses; individually tailored non-GAAP revenues; lack of consistency; cherry-
       picking; and the use of cash per share data. I strongly urge companies to carefully
       consider this guidance and revisit their approach to non-GAAP disclosures. I also
       urge again, as I did last December, that appropriate controls be considered and that
       audit committees carefully oversee their company’s use of non-GAAP measures
       and disclosures.6

       48.    The SEC has required compliance with Regulation G, including reconciliation

requirements in other merger transactions. Compare Youku Tudou Inc., et al., Correspondence to

SEC 5 (Jan. 11, 2016) (Issuer arguing that Rule 100(d) of Regulation G does not apply to non-

GAAP financials relating to a business combination),7 with Youku Tudou Inc., et al., SEC Staff

Comment Letter 1 (Jan. 20, 2016) (“[The SEC] note[s] that your disclosure of projected financial

information is not in response to the requirements of, or pursuant to, Item 1015 of Regulation M-

A and is thus not excepted from Rule 100 of Regulation G.”);8 see Harbin Electric, Inc.,

Correspondence to SEC 29 (Aug. 12, 2011) (“Pursuant to the requirements of Regulation G, we

have added a reconciliation of actual and projected EBIT to GAAP net income . . . .”).9


6
       Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), available at https://www.sec.gov/news/speech/chair-
white-icgn-speech.html (emphasis added) (footnotes omitted).
7
       Available at https://www.sec.gov/Archives/edgar/data/1442596/000110465916089133/
filename1.htm.
8
       Available at https://www.sec.gov/Archives/edgar/data/1442596/000000000016062042/
filename1.pdf.
9
       Available at https://www.sec.gov/Archives/edgar/data/1266719/000114420411046281/
filename1.htm. See also Actel Corporation, SEC Staff Comment Letter 2 (Oct. 13, 2010)
(“Opinion of Actel’s Financial Advisor, page 24 . . . This section includes non-GAAP financial
measures. Please revise to provide the disclosure required by Rule 100 of Regulation G.”),
available at https://www.sec.gov/Archives/edgar/data/907687/000000000010060087/filename
1.pdf. See also The Spectranetics Corp., SEC Staff Comment Letter 1 (July 18, 2017) (“Item 4.
The Solicitation or Recommendation Certain Spectranetics Forecasts, page 39 . . . [P]rovide the
reconciliation required under Rule 100(a) of Regulation G”), available at


                                              - 17 -
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 18 of 29



       49.     Compliance with Regulation G is mandatory under Section 14(a), and non-

compliance constitutes a violation of Section 14(a). Thus, in order to bring the Proxy into

compliance with Regulation G, Defendants must provide a reconciliation of the non-GAAP

financial measures to their respective most comparable GAAP financial measures.

       The Financial Projections are Materially Misleading and Violate SEC Rule 14a-9

       50.     In addition to the Proxy’s violation of Regulation G, the lack of reconciliation or,

at the very least, the line items utilized in calculating the non-GAAP measures render the financial

forecasts disclosed materially misleading as shareholders are unable to understand the differences

between the non-GAAP financial measures and their respective most comparable GAAP financial

measures. Nor can shareholders compare the Company’s financial prospects with similarly

situated companies.

       51.     Such projections are necessary to make the non-GAAP projections included in the

Proxy not misleading for the reasons discussed above.

       52.     As such, financial projections are plainly material, and shareholders would clearly

want a complete and non-misleading understanding of those projections.




https://www.sec.gov/Archives/edgar/data/789132/000000000017025180/filename1.pdf.                The
SEC Office of Mergers and Acquisitions applied Regulation G in these transactions and reflect the
SEC’s official position. Any claim that the SEC has officially sanctioned the use of non-GAAP
financial forecasts for business combinations when the Board itself created and relied on such non-
GAAP forecasts to recommend a transaction such at the Proposed Transaction is incorrect. The
SEC’s website provides certain unofficial guidance for certain matters, called Compliance and
Disclosure Interpretations (“C&DI’s”) which through the use of Q&As reflect the views of
particular SEC staff and on which certain issuers have in the past claimed an exemption from
Regulation G. The SEC itself expressly disclaims C&DI’s as they are not regulations that have
been reviewed by the SEC, and the SEC expressly states that they are not binding and should not
be relied on. See www.sec.gov/divisions/corpfin/cfguidance.shtml (modified Nov. 7, 2018).


                                               - 18 -
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 19 of 29



       53.     In order to cure the materially misleading nature of the projections under SEC Rule

14a-9 as a result of the omitted information on pages 43-44, Defendants must provide a

reconciliation table of the non-GAAP financial measures to the most comparable GAAP measures.

       The Materially Misleading Financial Analyses

       54.     The summary of the valuation methodologies utilized by LionTree, including the

utilization of certain of the non-GAAP financial projections described above by LionTree in

connection with its valuation analyses, (id. at 35) is misleading and in violation of Regulation 14a-

9. The opacity concerning the Company’s internal projections renders the valuation analyses

described below materially incomplete and misleading, particularly as companies formulate non-

GAAP metrics differently. Once a proxy discloses internal projections relied upon by the Board,

those projections must be complete and accurate.

       55.     With respect to LionTree’s Discounted Cash Flow Analysis, the Proxy states that

LionTree calculated the estimated net present value of the unlevered, after-tax free cash flows that

Presidio was forecasted to generate for the five financial years ending June 30, 2024 based upon

the forecasts. Id. at 40. LionTree calculated a range of terminal values by applying a multiple

range of 7.0x to 9.0x to the Company’s projected fiscal year 2024 estimated EBITDA. Id.

LionTree used an 8.2% to 10.2% discount rate, which reflected Presidio’s weighted average cost

of capital. Id. LionTree then adjusted the equity values by subtracting the Company’s net debt

and dividing by the number of diluted shares outstanding to get the implied per share equity value.

Id.

       56.     The Proxy does not disclose the inputs used to calculate the Company’s unlevered

free cash flows, the range of terminal values, any of the inputs that went into calculating the

Company’s weighted average cost of capital, the inputs and assumptions that went into the




                                               - 19 -
         Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 20 of 29



selection of the terminal multiple range of 7.0x to 9.0x nor the number of fully diluted shares of

Presidio outstanding.

       57.     Since information was omitted, shareholders are unable to discern the veracity of

LionTree’s Discounted Cash Flow Analysis. Without further disclosure, shareholders are unable

to compare LionTree’s calculations with the Company’s financial projections. The absence of any

single piece of the above information renders LionTree’s Discounted Cash Flow Analysis

incomplete and misleading. Thus, the Company’s shareholders are being materially misled

regarding the value of the Company.

       58.     As a highly-respected professor explained in one of the most thorough law review

articles regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions, in a discounted cash flow analysis a banker takes management’s projections

and then makes several key choices “each of which can significantly affect the final valuation.”

Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

include “the appropriate discount rate, and the terminal value . . . ” Id. (footnote omitted). As

Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value . . . The substantial discretion and
       lack of guidelines and standards also makes the process vulnerable to manipulation
       to arrive at the “right” answer for fairness. This raises a further dilemma in light of
       the conflicted nature of the investment banks who often provide these opinions[.]

Id. at 1577-78 (footnotes omitted).

       59.     The omitted information is particularly important because LionTree calculated an

implied per share equity range of $14.99 to $21.30 compared to the prior merger consideration of

$16.00 and the amended Merger Consideration of $16.60. Proxy 40. Both the old and the current

Merger Consideration are on the low end of LionTree’s analysis. Without the omitted information,




                                               - 20 -
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 21 of 29



shareholders cannot be sure that the current Merger Consideration adequately values their

investment in the Company.

        60.      Thus, in order for Presidio shareholders to become fully informed regarding the

fairness of the Merger Consideration, the material omitted information must be disclosed to

shareholders.

        61.      In sum, the Proxy independently violates both: (i) Regulation G, which requires a

presentation and reconciliation of any non-GAAP financial to their most directly comparable

GAAP equivalent; and (ii) Rule 14a-9, since the material omitted information renders certain

statements, discussed above, materially incomplete and misleading. As the Proxy independently

contravenes the SEC rules and regulations, Defendants violated Section 14(a) and Section 20(a)

of the Exchange Act by filing the Proxy to garner votes in support of the Proposed Transaction

from Presidio shareholders.

        62.      Absent disclosure of the foregoing material information prior to the special

shareholder meeting to vote on the Proposed Transaction, Plaintiff and the other members of the

Class will not be able to make a fully-informed decision regarding whether to vote in favor of the

Proposed Transaction, and they are thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

        63.      Further, failure to remedy the deficient Proxy and consummate the Proposed

Transaction will directly and proximately cause damages and actual economic loss to shareholders

(i.e. the difference between the value to be received as a result of the Proposed Transaction and

the true value of their shares prior to the merger), in an amount to be determined at trial, to Plaintiff

and the Class.




                                                 - 21 -
            Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 22 of 29



                                             COUNT I

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                      17 C.F.R. § 244.100 Promulgated Thereunder)

          64.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          65.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          66.   As set forth above, the Proxy omits information required by SEC Regulation G, 17

C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G, among other

things, requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation

of the “most directly comparable” GAAP measure and a reconciliation “by schedule or other

clearly understandable method” of the non-GAAP measure to the “most comparable” GAAP

measure. 17 C.F.R. § 244.100(a).

          67.   The failure to reconcile the non-GAAP financial measures included in the Proxy

violates Regulation G and constitutes a violation of Section 14(a).

          68.   As a direct and proximate result of the dissemination of the false and/or misleading

Proxy Defendants used to recommend that shareholders approve the Proposed Transaction,

Plaintiff and the Class will suffer damages and actual economic losses (i.e. the difference between

the value they will receive as a result of the Proposed Transaction and the true value of their shares




                                                - 22 -
            Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 23 of 29



prior to the merger) in an amount to be determined at trial and are entitled to such equitable relief

as the Court deems appropriate, including rescissory damages.

                                             COUNT II

      (Against All Defendants for Violations of Section 14(a) of the Exchange Act and
                          Rule 14a-9 Promulgated Thereunder)

          69.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          70.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration

statements that contain “any statement which, at the time and in the light of the circumstances

under which it is made, is false or misleading with respect to any material fact, or which omits to

state any material fact necessary in order to make the statements therein not false or misleading[.]”

17 C.F.R. § 240.14a-9(a).

          71.   Regulation G similarly prohibits the solicitation of shareholder votes by “mak[ing]

public a non-GAAP financial measure that, taken together with the information accompanying that

measure . . . contains an untrue statement of a material fact or omits to state a material fact

necessary in order to make the presentation of the non-GAAP financial measure . . . not

misleading.” 17 C.F.R. § 244.100(b) (emphasis added).

          72.   Defendants have issued the Proxy with the intention of soliciting shareholder

support for the Proposed Transaction. Each of the Defendants reviewed and authorized the

dissemination of the Proxy, which fails to provide critical information regarding, amongst other

things, the financial projections for the Company.

          73.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as directors and/or officers, were aware of the omitted information but failed




                                                - 23 -
         Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 24 of 29



to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       74.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       75.     The Individual Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy, rendering the sections of the Proxy

identified above to be materially incomplete and misleading.

       76.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a registration statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation of

the Company’s financial projections.

       77.     Presidio is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       78.     The misrepresentations and omissions in the Proxy are material to Plaintiff and the




                                              - 24 -
            Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 25 of 29



Class, who will be deprived of their right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction.

          79.   As a direct and proximate result of the dissemination of the false and/or misleading

Proxy Defendants used to recommend that shareholders approve the Proposed Transaction,

Plaintiff and the Class will suffer damages and actual economic losses (i.e. the difference between

the value they will receive as a result of the Proposed Transaction and the true value of their shares

prior to the merger) in an amount to be determined at trial and are entitled to such equitable relief

as the Court deems appropriate, including rescissory damages.

                                            COUNT III

                       (Against the Individual Defendants for Violations
                             of Section 20(a) of the Exchange Act)

          80.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          81.   The Individual Defendants acted as controlling persons of Presidio within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors and/or officers of Presidio, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          82.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or




                                                - 25 -
          Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 26 of 29



shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       83.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein and exercised the same. The Proxy at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing the Proxy.

       84.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       85.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       86.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff and the Class will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Declaring that this action is properly maintainable as a Class Action and certifying




                                                - 26 -
            Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 27 of 29



Plaintiff as Class Representative and his counsel as Class Counsel;

       B.       Enjoining Defendants and all persons acting in concert with them from proceeding

with the shareholder vote on the Proposed Transaction or consummating the Proposed Transaction,

unless and until the Company discloses the material information discussed above which has been

omitted from the Proxy;

       C.       Directing Defendants to account to Plaintiff and the Class for all damages sustained

as a result of their wrongdoing and to award damages arising from proceeding with the Proposed

Transaction;

       D.       Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                             JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: October 4, 2019

                                                   Respectfully submitted,

                                                   FARUQI & FARUQI, LLP

                                                   By: /s/ James M. Wilson, Jr.

                                                   Nadeem Faruqi
                                                   James M. Wilson, Jr.
                                                   685 Third Avenue, 26th Floor
                                                   New York, NY 10017
                                                   Tel.: (212) 983-9330
                                                   Fax: (212) 983-9331
                                                   Email: nfaruqi@faruqilaw.com
                                                           jwilson@faruqilaw.com

                                                   Counsel for Plaintiff




                                                - 27 -
Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 28 of 29
Case 1:19-cv-09219-UA Document 1 Filed 10/04/19 Page 29 of 29
